DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 16 claims and claims 1-16 are pending.

EXAMINER’S NOTES
The referenced citations made in the rejection(s) below are intended to exemplify areas in the prior art document(s) in which the Examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the Applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate Examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Specification
The disclosure is objected to because of the following informalities: 
In P3, L8, 9 and 12 of the original disclosure, it abbreviates “Electrically Tunable Lens” as “ELT”. However, in other places of the original disclosure, it is correctly abbreviated as “ETL”. 
Appropriate correction is required. 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In claims 1 and 2 the abbreviation of “Electrically Tunable Lens” is done with “ELT”, whereas in claims 9 and 16 the same abbreviation is done correctly with “ETL”. 
Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use generic placeholders in place of “means”, and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the generic placeholders are not preceded by a structural modifier. Such claim limitation(s) is/are: “an apparatus for directing the outgoing laser beam towards an optical port of the imaging device” in claim(s) 1.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “an apparatus” is denoted by reference numerals 38 and 40 (Figs. 1a, 1b) with the function of directing a bisected beam towards an optical port of an infinity corrected microscope (P6, L6-8) with structure of a steering mirror (38) and a beam splitter (40). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the method of Claim 10 wherein if the AF sensor is operating in the passive AF mode”, however, claim 10 recites “the method of Claim 9 wherein if the AF sensor is operating in the active AF mode”, which means the limitations of claim 10 are pertinent to the scenario where the AF sensor is already operating in the active AF mode. Therefore, the limitations of claim 13 are in contradiction to the limitations of claim 10 and thereby creating an indefinite situation. Similar issue exists in claim 16 as well. The Examiner believes both claim 13 and claim 16 should be dependent on claim 9 instead of claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US PGPub 2008/0002252 A1) in view of Chou et al. (US PGPub 2018/0149855 A1).

Regarding claim 1, Weiss et al. teach a hybrid auto-focussing (AF) sensor for use with an imaging device (Title, Abstract) comprising:
a laser source for generating an outgoing laser beam ([0031], L2-3; Figs. 1a, 1b, reference numeral 24); 
an apparatus for directing the outgoing laser beam towards an optical port of the imaging device (Figs. 1a, 1b, reference numerals 36, 38; steering mirror 36 and beamsplitter 38 constitute an apparatus that directs the laser beam 26b towards the optical port 16); 
at least one electrically tunable lens (ELT) for receiving an incoming light beam (Figs. 1a, 1b, reference numeral 32 represents the second lens for receiving the incoming light through 38); 
a focal plane array for registering an image based on the incoming light beam (Figs. 1a, 1b, reference numeral 42; In Fig. 1b it shows separately the focal plane array 42 how the reflected beam from the specimen registers on the focal plane array to create an image); and 
a processor (Figs. 1a, 1b, reference numeral 23); 
wherein the ELT is located within the hybrid AF sensor and does not disturb an optical imaging path of the imaging device (Figs. 1a, 1b show that the second lens 32 is within the AF apparatus 12 and does not disturb the optical imaging path of the microscope imaging device 10).  
Although, Weiss et al. teach a second lens 32 for receiving the incoming light through beamsplitter 38, but it does not explicitly teach that the lens 32 is an electrically tunable lens (ETL).
However, Chou et al. in the same field of endeavor (Abstract), teach a system that incorporates an ETL (Electrically Tunable Lens) in the optical path (Fig. 3, reference numeral 333 which is also used in reference numeral 17 of Fig. 1C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Weiss et al’s invention of auto-focusing apparatus implementation in a microscope to include Chou et al's usage of an ETL, because using an ETL may extend the depth of field of the objective lens, and allows for decoupling focal planes of the two image sensors (Chou et al.; [0045]).

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US PGPub 2008/0002252 A1) in view of Chou et al. (US PGPub 2018/0149855 A1) and further in view of  Yoneyama et al. (US PGPub 2005/0175233 A1) (Disclosed in IDS).

Regarding claim 2, Weiss et al. and Chou et al. teach the hybrid AF sensor of Claim 1.
Although, Chou et al. teach ETL, but it does not explicitly teach that the at least one ELT is turned off for an active AF mode and turned on for a passive AF mode.
However, Yoneyama et al., in the same field of endeavor (Abstract), teach the at least one ELT is turned off for an active AF mode and turned on for a passive AF mode (Yoneyama et al.; [0031]-[0032]; Fig. 2 shows a collimate lens 33 and a visible cut filter 34 combination, which is equivalent to an ETL, wherein the active AF mode is shown as the first AF unit 12 and the passive AF mode is shown as the second AF unit 16. From Fig. 5 flow diagram, it is understood that there are two paths of AF, one path traversing S503-S504-S506-S507-S508-END, where only active AF mode S507 is ON, and another path traversing S503-S510-S512-S513-S514-S509-END, where only passive AF mode S509 is ON, which means the lens combination 33, 34 is ON for one AF unit and OFF for another AF unit). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Weiss et al’s invention of auto-focusing apparatus implementation in a microscope to include Yoneyama et al's usage of active and passive AF modes, because active AF method has an advantage in a focusing speed  and the passive AF method, which actually achieves focus on the light image of a sample, has an advantage in focusing accuracy (Yoneyama et al.; [0033]).

Regarding claim 3, Weiss et al., Chou et al. and Yoneyama et al. teach the hybrid AF sensor of Claim 2 wherein in an active AF mode, the incoming light beam is a laser beam reflected off the specimen (Yoneyama et al.; [0032]).  

Regarding claim 4, Weiss et al., Chou et al. and Yoneyama et al. teach the hybrid AF sensor of Claim 3 wherein the processor calculates direction and distance to focus measurements based on the laser beam reflected off the specimen (Weiss et al.; [0044]) .  

Regarding claim 5, Weiss et al., Chou et al. and Yoneyama et al. teach the hybrid AF sensor of Claim 2 wherein in a passive AF mode, the incoming light beam is a light passed through the specimen (Yoneyama et al.; [0032]; it teaches that for passive AF mode performing AF control by using the light image of a sample formed on an image capturing element such as a CCD, which is not based on the reflected light from the sample as in the case for active AF mode).  

Regarding claim 6, Weiss et al., Chou et al. and Yoneyama et al. teach the hybrid AF sensor of Claim 5 wherein the light passed through the specimen is a pulsed light beam or a continuous wave light beam (Weiss et al.; [0031], L2-3; Figs. 1a, 1b, reference numeral 24; It teaches a laser beam which is a continuous wave light beam. Chou et al. also teach a laser light source 321 in Fig. 3, which is a continuous wave light beam and Yoneyama et al. also teach a laser light source 32 in Fig. 2, which is a continuous wave light beam).  

Regarding claim 7, Weiss et al., Chou et al. and Yoneyama et al. teach the hybrid AF sensor of Claim 6 wherein the processor calculates a contrast measure function (CMF) based on the light passed through the specimen (Yoneyama et al.; [0070], Fig. 5; It teaches that under passive AF mode, the system determines a contrast value for comparing against a threshold, which means under passive AF mode the system calculates a contrast measuring value).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Weiss et al’s invention of auto-focusing apparatus implementation in a microscope to include Yoneyama et al's usage of contrast measurement, because it contributes to an improvement in the focusing accuracy (Yoneyama et al.; [0094]).

Regarding claim 8, Weiss et al., Chou et al. and Yoneyama et al. teach the hybrid AF sensor of Claim 1 wherein the processor controls a z-position of an objective lens of the imaging device or controls a z-position of the specimen based on the incoming light beam (Weiss et al.; [0030], [0008]; it teaches that “the electro-servo motor 14 can be connected to a stage 15 upon which a specimen 28 is located in order to move the specimen 28, in a vertical direction, with respect to the microscope 10 to focus the microscope 10” or “by retrieving and the processing calibration measurements from at least one image created by reflecting light off the specimen, distance and direction measurements can be calculated and then transmitted to an electro-servo-motor to move … the stage upon which the specimen rests”).  

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al. (US PGPub 2005/0175233 A1) (Disclosed in IDS) in view of Chou et al. (US PGPub 2018/0149855 A1).

Regarding claim 9, Yoneyama et al. teach a method of auto-focussing (AF) an imaging device with an AF sensor (Abstract, [0032]) comprising: 
determining if the AF sensor should operate in an active AF mode or a passive AF mode ([0031]-[0032]; Fig. 2 shows a collimate lens 33 and a visible cut filter 34 combination, which is equivalent to the ETL, wherein the active AF mode is shown as the first AF unit 12 and the passive AF mode is shown as the second AF unit 16); and 
turning off an electrically tunable lens (ETL) located within the AF sensor if active AF mode is required and turning on the ETL if passive mode is required ([0031]-[0032]; Fig. 2 shows a collimate lens 33 and a visible cut filter 34 combination, which is equivalent to an ETL, wherein the active AF mode is shown as the first AF unit 12 and the passive AF mode is shown as the second AF unit 16. From Fig. 5 flow diagram, it is understood that there are two paths of AF, one path traversing S503-S504-S506-S507-S508-END, where only active AF mode S507 is ON, and another path traversing S503-S510-S512-S513-S514-S509-END, where only passive AF mode S509 is ON, which means the lens combination 33, 34 is ON for one AF unit and OFF for another AF unit).  
Although, Yoneyama et al. teach a lens combination  33, 34 in one AF unit, but it does not explicitly teach an ETL (Electrically Tunable Lens).
However, Chou et al. in the same field of endeavor (Abstract), teach a system that incorporates an ETL (Electrically Tunable Lens) in the optical path (Fig. 3, reference numeral 333 which is also used in reference numeral 17 of Fig. 1C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yoneyama et al’s invention of hybrid auto-focusing apparatus implementation in a microscope to include Chou et al's usage of an ETL, because using an ETL may extend the depth of field of the objective lens, and allows for decoupling focal planes of the two image sensors (Chou et al.; [0045]).

Regarding claim 10, Yoneyama et al. and Chou et al. teach the method of Claim 9 wherein if the AF sensor is operating in the active AF mode, the method comprising: 
receiving a reflected laser beam (Yoneyama et al.; [0032]);
determining direction and distance to focus measurements based on the reflected laser beam (Yoneyama et al.; [0033], L7-8; it teaches that in active AF method, it calculates distance to the sample and in [0043], it also teaches that in active AF mode the driving controlling unit 23 drives the motor 24 based on the defocus signal to move the stage 4 in the Z direction); and 
controlling a z-position of an objective lens of the imaging device or a z-position of a specimen based on the direction and distance to focus measurements (Yoneyama et al.; [0033], L7-8; it teaches that in active AF method, it calculates distance to the sample and in [0043], it teaches that in active AF mode the driving controlling unit 23 drives the motor 24 based on the defocus signal to move the stage 4 in the Z direction).  

Regarding claim 11, Yoneyama et al. and Chou et al. teach the method of Claim 10 wherein controlling an objective lens comprises: transmitting a signal to the imaging device to move the objective lens (Yoneyama et al.; [0101], [0102]; Fig. 1, reference numeral 2 sending signal to reference numeral 20 to move the objective lens 11).  

Regarding claim 12, Yoneyama et al. and Chou et al. teach the method of Claim 10 wherein controlling a z-position of an object lens comprises: moving the objective lens (Yoneyama et al.; [0101]; it teaches that the z-position is obtained by moving the objective lens 11. Fig. 1, reference numeral 2 sending signal to reference numeral 20 to move the objective lens 11).  

Regarding claim 13, Yoneyama et al. and Chou et al. teach the method of Claim 10 wherein if the AF sensor is operating in the passive AF mode, the method comprising: 
receiving an incoming light beam that has passed through a specimen slide (Yoneyama et al.; [0032]; Fig. 2 shows the light from the specimen 5 is received by the passive AF unit 16); 
generating a z-stack of images based on the received incoming light beam (Yoneyama et al.; [0046]; It teaches that in passive AF mode, the Z-position is changed based on the defocus signal, wherein in view of Fig. 5, steps S510-S514, it is shown that a number of images are captured for various Z-positions until the exact focus point is reached); 
determining a contrast measure function (CMF) based on the z-stack of images (Yoneyama et al.; [0070], Fig. 5; It teaches that under passive AF mode, the system determines a contrast value for comparing against a threshold, which means under passive AF mode the system calculates a contrast measuring value); and 
controlling an objective lens of the imaging device based on the determined CMF (Yoneyama et al.; [0047]; It teaches that in passive AF mode, the Z-position is changed based on the contrast operation, wherein as per [0101], the z-position is obtained by moving the objective lens 11).  

Regarding claim 14, Yoneyama et al. and Chou et al. teach the method of Claim 13 wherein controlling an objective lens comprises: transmitting a signal to the imaging device to move the objective lens (Yoneyama et al.; [0101], [0102]; Fig. 1, reference numeral 2 sending signal to reference numeral 20 to move the objective lens 11).  

Regarding claim 15, Yoneyama et al. and Chou et al. teach the method of Claim 13 wherein controlling an object lens comprises: moving the objective lens (Yoneyama et al.; [0101]; it teaches that the z-position is obtained by moving the objective lens 11. Fig. 1, reference numeral 2 sending signal to reference numeral 20 to move the objective lens 11).  

Regarding claim 16, Yoneyama et al. and Chou et al. teach the method of Claim 10 wherein determining if the AF sensor should operate in an active AF mode or a passive AF mode comprises: 
transmitting a laser beam towards the imaging device (Yoneyama et al.; Fig. 2, reference numeral 32); and 
detecting a level of light returned from the imaging device (Yoneyama et al.; Claim 14  limitations teach a photodetecting unit detecting the illumination intensity, which means detecting the level of light returned from the sample in the imaging device); 
wherein if a high level of light is detected, turning the ETL off and wherein if a low level of light is detected, turning the ETL on (Yoneyama et al.; [0031]-[0032]; Fig. 2 shows a collimate lens 33 and a visible cut filter 34 combination, which is equivalent to an ETL, wherein the active AF mode is shown as the first AF unit 12 and the passive AF mode is shown as the second AF unit 16. From Fig. 5 flow diagram, it is understood that there are two paths of AF, one path traversing S503-S504-S506-S507-S508-END, where only active AF mode S507 is ON, and another path traversing S503-S510-S512-S513-S514-S509-END, where only passive AF mode S509 is ON, which means the lens combination 33, 34 is ON for one AF unit and OFF for another AF unit. Claim 14 limitations of Yoneyama et al. also teach that the illumination controlling unit is controlled based on a result of detection made by said photodetecting unit, meaning the usage of active and passive AF modes are based on the detected light intensity level from the sample in the imaging device).
Although, Yoneyama et al. teach a lens combination  33, 34 in one AF unit, but it does not explicitly teach an ETL (Electrically Tunable Lens).
However, Chou et al. in the same field of endeavor (Abstract), teach a system that incorporates an ETL (Electrically Tunable Lens) in the optical path (Fig. 3, reference numeral 333 which is also used in reference numeral 17 of Fig. 1C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Yoneyama et al’s invention of hybrid auto-focusing apparatus implementation in a microscope to include Chou et al's usage of an ETL, because using an ETL may extend the depth of field of the objective lens, and allows for decoupling focal planes of the two image sensors (Chou et al.; [0045]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHODS AND SYSTEMS FOR TRANSPORT-OF-INTENSITY IMAGING” – Asundi et al., US PGPub 2016/0139388 A1.
2. “AUTOFOCUS METHOD FOR MICROSCOPE AND MICROSCOPE COMPRISING AUTOFOCUS DEVICE” – Westphal et al., US PGPub 2015/0309297 A1.
3. “PORTABLE RETINAL IMAGING DEVICE” – Francis et al., US PGPub 2013/0194548 A1.
4. “AUTO FOCUSING DEVICES FOR OPTICAL MICROSCOPES” – Kim et al., US PGPub 2013/0070334 A1.
5. “MICROSCOPE SUITABLE FOR HIGH-THROUGHPUT SCREENING HAVING AN AUTOFOCUSING APPARATUS” – Leblans, US PGPub 2003/0142398 A1.
6. “APPARATUS FOR DETECTING AN IN-FOCUS POSITION OF A SUBSTRATE SURFACE HAVING A MOVABLE LIGHT INTERCEPTING MEMBER AND A THICKNESS DETECTOR” – Yonezawa, US Pat 5,483,079.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485